DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018 and 12/31/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "the pump and the capturing section" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Although the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 25-27, and 30-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (US PGPub 2016/0199796, hereinafter Ichiki).
Regarding claim 22, Ichiki discloses a fluidic device for capturing or detecting a sample substance contained in a solution, comprising at least two continuous circulation flow channels selected from the group consisting of:
a first type continuous circulation flow channel which is formed of a first circulation flow channel (figure 13A, first flow path 21a, second flow path 21b, and associated connecting paths 22) and a second circulation flow channel (second flow path 21b, third flow path 21c, and associated connecting paths 22) and which is configured to circulate the solution in the first circulation flow channel and then circulate the solution in the second circulation flow channel (the apparatus would be fully capable of this type of circulation by using the appropriate valves); and
a second type continuous circulation flow channel which is formed of a third circulation flow channel (figure 13A, first flow path 21b, second flow path 21c, and associated connecting paths 22) and a fourth circulation flow channel (second flow path 21c, third flow path 21d, and associated connecting paths 22) and which is configured to circulate the solution in the third circulation flow channel and then circulate and mix the solution in both of the third and fourth circulation flow channels (the apparatus would be fully capable of this type of circulation by using the appropriate valves).  It is noted that the only difference between the first and second types of continuous flow channels is the functional configuration.  The channels as shown in figure 13A of Ichiki would be fully capable of performing either function, and thus meets both types of continuous flow channels.  Further, the apparatus of Ichiki discloses enough channels to be considered to include two channels as recited.

Regarding claim 25, the claim only recites a method of operation of the device.  As held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), “the manner or method in which such machine is utilized is not germane to the issue of patentability of the machine itself.”  Nonetheless, the apparatus of Ichiki would be fully capable of operating as described in claim 2, meeting the claim.
Regarding claim 26, Ichiki discloses the first type continuous circulation flow channel is configured such that the first circulation flow channel and the second circulation flow channel share at least a portion of the flow channels (second flow path 21b).  In another embodiment, Ichiki discloses a flow channel having at least one selected from the group consisting of the capturing section, the detecting section, a valve and a pump (figure 7, detection unit 4c).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the detection unit of figure 7 in the apparatus of figure 13A for the purpose of determining the composition of the fluid within the device.  It would further be obvious to place this detection unit in the shared portion so that it could be used with fluids in either or both flow channels.
Regarding claim 27, Ichiki discloses, in another embodiment, a flow channel having a capturing section (figure 7, detection unit 4c; figure 22; paragraph 0098).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the detection unit of figure 7 in the apparatus of figure 13A for the purpose of determining the composition of the fluid within the device.  It would further be obvious to place this capturing section in any channel in which a sample could be captured.
Regarding claim 30, Ichiki discloses at least one circulation flow channel has two or more quantitative valves (valves 23), and each of the quantitative valves is arranged such that each of sections of the circulation flow channel partitioned by the quantitative valves has a predetermined volume (sections between the valves would have a volume predetermined by the position of the valves).
Regarding claim 31, Ichiki discloses at least one introduction flow channel (figure 13A, path 42) and at least one discharge flow channel (path 32) are connected to all of the sections of the circulation flow channel partitioned by the quantitative valves (valves 23).
Regarding claim 32, Ichiki discloses the introduction flow channel (figure 13, path 42) and the discharge flow channel (path 32) are disposed close to the quantitative valves (valves 23).
Regarding claim 33, Ichiki discloses the capturing section captures the sample substance bound to a carrier particle (paragraph 0098).
Regarding claim 35, Ichiki discloses a control unit for controlling opening and closing of a valve (paragraph 0142).
Regarding claim 36, Ichiki discloses a fluidic device for capturing or detecting a sample substance contained in a solution, comprising:
a first circulation flow channel (figure 13B, center portion including 21b and 21c);
a second circulation flow channel (right portion including 21c and 21d); and
a third circulation flow channel (left portion including 21a and 21b),
wherein the first circulation flow channel and the second circulation flow channel share a first shared flow channel (path 21c) and the first circulation flow channel and the third circulation flow channel share a second shared flow channel (path 21b).
In another embodiment, Ichiki discloses a flow channel having at least one selected from the group consisting of the capturing section, the detecting section, a valve and a pump (figure 7, detection unit 4c).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have included the detection unit of figure 7 in the apparatus of figure 13A for the purpose of determining the composition of the fluid within the device.  It would further be obvious to place this detection unit at any point in the channels to detect the sample at that point.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al. (US PGPub 2016/0199796, hereinafter Ichiki) in view of Shimizu et al. (US PGPub 2013/0260481, hereinafter Shimizu).
Regarding claim 34, Ichiki is silent to a magnet as recited.  Shimizu teaches a fluidic device having a capture section including a magnet (paragraph 0182).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Ichiki with a magnet, as in Shimizu, for the purpose of capturing samples in the device.  The substitution of the .

Allowable Subject Matter
Claims 39 and 40 allowed.
Claims 23, 24, 28, 29, 37, and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, in the case of claim 28, if the rejections under 35 USC 112(b) are overcome.
The allowable claims are deemed allowable over the prior art because they recite specific configurations and spatial relationships between various circulation loops and their components that are not reasonably disclosed, taught, or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774